In an action pursuant to article 10 of the Debtor and Creditor Law, inter alia, to set aside certain conveyances of property as fraudulent as against plaintiff, plaintiff appeals (1) from so much of an order of the Supreme Court, Nassau County (Berman, J.), dated June 29,1983, as denied its motion for summary judgment insofar as it sought attorney’s fees, pursuant to section 276-a of the Debtor and Creditor Law, as against defendant Kari Byrnes; and (2) as limited by its brief, from so much of a subsequent order of the same court, dated September 1, 1983, as, upon granting reargument, adhered to its original determination. K Appeal from order dated June 29, 1983, dismissed. Said order was superseded by the order dated September 1, 1983. 11 Order dated September 1,1983, affirmed insofar as appealed from. No opinion. H The respondent is awarded one bill of costs. Titone, J. P., O’Connor, Brown and Eiber, JJ., concur.